PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/413,173
Filing Date: 6 Mar 2012
Appellant(s): YACH et al.



__________________
ROBERT E. KENT
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. The Rejection of Claims 1-17, 22, 25-27, 30-34, AND 36 under 35 U.S.C. § 103(a) is Proper and Must be Maintained

Claim limitation at issue recites:
receiving, by the device, a signed application comprising multiple digital signatures generated by a code signing authority external to the device, wherein each of the multiple digital signatures is generated using a hash function applied on code from an abridged version of an unsigned application, wherein a hash of the abridged version of the unsigned application is used with a same private signature key to generate each digital signature causing each digital signature to be application-specific to only the signed application, and wherein each digital signature is appended to the unsigned application along with a signature identification to create the signed application;

Contrary to Appellant’s assertion, the above limitation is a series of wherein clauses strung together. All the various elements recited in the wherein clauses were known to a skilled 

1. Motivation in the prior art is clearly articulated to modify the teachings of Garst according to the teachings of Aggarwal.

Appellant acknowledges Aggarwal teaches creating abridged versions of applications (see App. Brief, pages 11-12). Garst, Zhang, ETSI et al combination discloses generating a signed application wherein the signed application with multiple digital signatures wherein each of the digital signature is generated using a hash function applied on code from an unsigned application  (Garst: Abstract, 2:50-54, 2:67-3:6, 3:27-41, 5:22-24, 5:41-43, 5:58-65, 6:9-12, 6:47-7:22, 9:5-12, 9:35-58, 10:33-39, 11:5-13, 12:8-25, i.e., restricting access to a resource an API is one type of resource library, 1:63-2:2, 2:61-67, 7:40-41, 9:10-12, 9:16-17. See also, Zhang: Authentication, pages 77-78. See also ETSI: pages 10-11, 26-27, 38, 48-49, i.e., applications are downloaded in the form of signed JAR files i.e., compressed)
However, Garst et al do not explicitly disclose ‘abridged version’ of software applications. However, generating abridge version of software applications to perform analysis on the applications was well-known to a skilled artisan at the time the invention was made. E.g., Aggarwal teaches generating abridged version of applications. (Aggarwal: Abstract, Introduction, pages 55-54). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Garst et al to include generating an abridged version of a software application as taught by Aggarwal et al with the motivation to perform analysis on the application. (See Aggarwal: Abstract, Introduction, pages 55-54)
Appellant is reminded [t]he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known 
In the present case, all the elements recited in the wherein clauses of the limitation were known to a skilled artisan. Garst, Zhang, ETSI et al combination discloses applying multiple hash functions to code to generate a signed application with multiple signatures. Aggarwal is cited for the known technique of generating an abridged version of an application. Note Garst et al combination do in fact check/analyze applications for authentication/authorization (Garst: col. 6:23-26; 6:47-7:22. See also, see, Zhang: Authentication, pages 77-78; see also, ETSI: Authentication, pages 36-38). Note further, Aggarwal explicitly teaches distributing copies of abridged version of the code as a means for preventing unauthorized use 

2. Combining the teachings of Aggarwal with those of Garst does not change the principle of operation of Garst.

Appellant asserts combining the teachings of Aggarwal with those of Garst changes the principle of operation of Garst. Appellant erroneously compares the hashing function for generating a digital signature for authentication with Aggarwal’s general statement regarding collecting data related to software metrics and models (see App. Brief, pages 14-15). Contrary to Appellant’s arguments, the format (whether ‘universal’ or not) of the data collected to measure software performance has no bearing on generating digital signatures of the code for checking authenticity/authorization of the code, and does not change the principle of operation of Garst. Note further Aggarwal explicitly teaches abridged version of the code as a means for preventing unauthorized use of the code (see Aggarwal, page 56). Thus, Garst, Zhang, ETSI, and Aggarwal et al are in the same field of endeavor of preventing unauthorized use of code/applications.          

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/DAO Q HO/Primary Examiner, Art Unit 2432  
                                                                                                                                                                                                      /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.